Citation Nr: 9915766	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-05 552	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated 30 percent 
disabling.  



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 







INTRODUCTION

The veteran served on active duty from March 1951 to June 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
by the VA RO which denied an increase in a 30 percent rating 
for bilateral hearing loss.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by an auditory acuity level XI in his 
right ear, and level IV in his left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.85, Code 6103 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from March 1951 
to June 1953.  The May 1953 service separation examination 
shows that on audiometric testing the veteran had bilateral 
hearing loss in the high frequencies.  

Post-service medical records show hearing loss, particularly 
in the right ear.

In a December 1958 decision, the RO granted service 
connection for defective hearing in the right ear, with a 10 
percent evaluation.  

In an August 1993 statement, the veteran asserted that his 
service-connected condition had increased in severity.  He 
stated that his hearing loss had interfered with his ability 
to work as an attorney, particularly when court appearances 
were required.  He related that he had periods of total 
deafness which occurred several times per year.  He described 
hearing problems such as when conversing with others, and he 
noted that for years he had avoided loud noise or getting 
water in his ears.

In November 1993, the RO granted service connection for left 
ear hearing loss.  The RO assigned a 30 percent rating for 
the service-connected bilateral hearing loss.  The RO also 
granted service-connection for bilateral tinnitus, rated 10 
percent disabling.  

In October 1997, the veteran filed a claim for an increased 
rating for his service-connected bilateral hearing loss.  He 
related that he planned to retire in the near future from his 
law practice since his hearing disorder prevented court work 
and he could not cover his expenses by doing office work.  He 
said that the basic problems, described in his August 1993 
letter, continued.

An October 1997 private audiological evaluation reveals that 
the veteran reported hearing loss in his right ear as the 
result of artillery fire during the Korean War.  He also 
reported impaired hearing in his left ear.  He indicated that 
he had periods of complete loss of hearing in the left ear 4 
or 5 times during the year and lasting about 5 minutes each.  
He indicated that he had a hearing aid for the left ear but 
rarely used it.  Pure tone air and bone conduction testing 
revealed a profound hearing loss in the right ear (no 
response across all tested frequencies).  The left ear 
exhibited steeply sloping, mild to profound, high frequency 
sensorineural hearing loss.  Audiometric testing, reported in 
graph form, revealed pure tone thresholds in the left ear of 
15, 50, 80, and 95 decibels at 1000, 2000, 3000, and 4000 
hertz, respectively.  Speech recognition was 92 percent for 
the left ear.  

On VA audiological examination in November 1997, the veteran 
reported sudden right ear hearing loss as the result of 
artillery noise exposure during service.  He indicated that 
he had fluctuating hearing loss in the left ear, with 
occasional total loss of hearing lasting for seconds at a 
time.  The examiner noted that he was previously fitted for a 
left ear hearing aid but was in need of a new one.  
Audiometric testing revealed pure tone thresholds in the left 
ear of 15, 45, 80, and 100 decibels at 1000, 2000, 3000, and 
4000 hertz, respectively.  The pure tone average was 60.  
Speech discrimination in the left ear was 76 percent correct.  
The examiner noted that the veteran had no measurable hearing 
in the right ear.  The pure tone average in the right ear was 
recorded at 110+.  Speech recognition was 0 percent in the 
right ear.  The examiner summarized that the veteran had 
profound hearing loss in the right ear, and mild to profound 
sensorineural hearing loss with poor word recognition ability 
in the left ear.  

In his February 1998 notice of disagreement and March 1998 
substantive appeal, the veteran maintained that his hearing 
loss rating should not be only based on test results.  He 
reiterated the hardships of his condition, such as when 
trying to converse with others, and he said his hearing 
impairment was a major factor in his reduced income in recent 
years and in his decision to stop work.

II.  Analysis

The veteran's claim for an increase in a 30 percent rating 
for bilateral hearing loss is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Codes 6100 to 6110.  

The most contemporaneous audiometric studies were conducted 
in November 1997 by the VA and correlate to auditory acuity 
numeric designation XI in the right ear, and auditory acuity 
numeric designation IV in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  These numeric designations in combination 
correspond to a 30 percent evaluation.  See 38 C.F.R. § 4.85, 
Table VII, Code 6103.  While the veteran questions the 
propriety of rating his disability based on test results, 
such provides a uniform method of rating all veterans having 
the same disability.  A disability rating for hearing 
impairment is to be derived from a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principii, 3 Vet.App. 345 (1992).  The 
application of the rating schedule to the test results 
clearly demonstrates that no more than a 30 percent schedular 
rating is warranted.  The fact that the veteran may wear 
hearing aids does not affect his rating, as the rating 
schedule makes a proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86.

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  For 
the foregoing reasons, an increased rating for bilateral 
hearing loss must be denied.


ORDER

An increased rating for bilateral hearing loss is denied.  



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals


 

